DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2014/0265723 (“Aida”).
Claim 1
Aida discloses a piezoelectric laminate, comprising: a substrate (substrate 20); and a piezoelectric film formed on the substrate (piezoelectric layer 25), wherein the piezoelectric film contains an alkali niobium oxide represented by a composition formula of (K1-xNax)NbO3 (0<x<1), having a perovskite structure (paragraph [0043]) and contains a metallic element selected from a group consisting of Cu and Mn (paragraph [0048], additive of manganese), the metallic element included at a concentration of more than 0.6 at% and 2.0 at% or less (paragraph [0048], less than 5 at%).

Claim 5
Aida discloses a method of manufacturing a piezoelectric laminate, comprising: forming a piezoelectric film on a substrate, which contains an alkali niobium oxide represented by a composition formula of (K1-xNax)NbO3 (0<x<1), having a perovskite structure (paragraph [0043]), and which contains a metallic element selected from a group consisting of Cu and Mn at a concentration of more than 0.6 at% and 2.0 at% or less (paragraph [0048], additive of manganese, less than 5 at%).    

Claim 6
Aida discloses a piezoelectric element, comprising: a piezoelectric laminate comprising a substrate (Fig. 2B), a first electrode film formed on the substrate (first electrode 24), a piezoelectric film formed on the first electrode film, containing an alkali niobium oxide represented by a composition formula of (K1-xNax)NbO3 (0<x<1), having a perovskite structure (piezoelectric film 25, paragraph [0043]), and containing a metallic element selected from a group consisting of Cu and Mn at a concentration of more than 0.6 at% and 2.0 at% or less (paragraph [0048], less than 5 at%), and a second electrode film formed on the piezoelectric film (second electrode 26]); and  14at least either a voltage detection unit or a voltage application unit connected between the first electrode film and the second electrode film (paragraph [0069]).

Claim 7
Aida discloses a piezoelectric element, comprising: a piezoelectric laminate comprising a substrate (substrate 20), a piezoelectric film formed on the substrate, which contains an alkali niobium oxide represented by a composition formula of (K1-xNax)NbO3 (0<x<1), having a perovskite structure (paragraph [0043], piezoelectric layer 25), and containing a metallic element selected from a group consisting of Cu and Mn at a concentration of more than 0.6 at% and 2.0 at% or less (paragraph [0048], less than 5 at% Mn), and a pattern electrode film formed on the piezoelectric film (Fig. 2B, paragraph [0067]); and at least either a voltage detection unit or a voltage application unit connected between patterns of the pattern electrode film (paragraph [0069]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0265723 (“Aida”).
Claim 2
Aida discloses the piezoelectric laminate according to claim 1.
Aida discloses a leakage current density which is decreased due to additives (paragraph [0024]) but does not appear to explicitly disclose wherein the piezoelectric film has a leakage current density of 250 µA/cm2 or less, when an electric field of 250 kV/cm is applied in a thickness direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have maintained a leakage current density of 250 µA/cm2 or less, when an electric field of 250 kV/cm is applied in a thickness direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the leakage current density in order to attain improved piezoelectric characteristics.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0265723 (“Aida”) in view of U.S. Patent Pub. 2014/0042875 (“Suenaga”).
Claim 3
Aida discloses the piezoelectric laminate according to claim 1.
Aida disclose a piezoelectric constant which is increased but does not appear to explicitly disclose wherein the piezoelectric film has an absolute value of a piezoelectric constant |d31| of 90 pm/V or more, the piezoelectric constant being measured by applying an electric field of 100 kV/cm to the piezoelectric film in a thickness direction.
Suenaga discloses a similar piezoelectric device of KNN including a piezoelectric constant (paragraph [0139], greater than 90 pm/V).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have maintained wherein the piezoelectric film has an absolute value of a piezoelectric constant |d31| of 90 pm/V or more, the piezoelectric constant being measured by applying an electric field of 100 kV/cm to the piezoelectric film in a thickness direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the piezoelectric constant in order to attain improved piezoelectric characteristics.

Claim 4
Aida discloses the piezoelectric laminate according to claim 1.
Aida does not appear to explicitly disclose wherein the piezoelectric film has a relative permittivity of 1500 or less, when being measured under a condition of a frequency of 1 kHz. 
 Suenaga discloses a similar piezoelectric device of KNN including the piezoelectric film has a relative permittivity of 1500 or less (Table 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the piezoelectric film has a relative permittivity of 1500 or less, when being measured under a condition of a frequency of 1 kHz, as disclosed by Suenaga, into the device of Aida, for the purpose of further enhancing the piezoelectric constant (paragraph [0139]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853